Kupferman, J. P., and Lupiano, J.,
concur in a memorandum by Lupiano, J., as follows: I concur in the result herein, but disagree in the majority dictum that it was procedurally incorrect for defendants to serve notice to take deposition, with subpoena annexed, on the two nonparty witnesses without first obtaining a court order. I am in full accord with the well-reasoned and commonsense view respecting CPLR 3101 of Professor Siegel set forth in Practice Commentaries (McKinney’s Cons Laws of NY, Book 7B, CPLR 3101, C3101:23, p 27; see 3A Weinstein-Korn-Miller, NY Civ Prac, par 3101:33; Spector v Antenna & Radome Research Assoc. Corp., 25 AD2d 569; Bush Homes v Franklin Nat. Bank of Long Is., 61 Misc 2d 495). The statute (CPLR 3101) does not prevent a nonparty witness giving a voluntary statement, or even a voluntary formal deposition. It does not particularize the nature of the “motion” in which the issue of adequate special circumstances be determined, i.e., whether by initial motion by a party seeking disclosure from a nonparty witness or on a motion by a party or nonparty witness seeking to quash the notice and subpoena seeking such disclosure from a nonparty witness. This policy of liberal interpretation respecting the goal to be obtained by CPLR 3101 (subd [a], par [4]) and the interest of the economy of judicial time appear to me to be of sufficient magnitude to permit utilization of both approaches. Of course, the above observations do not reflect upon or alter the burden of proof with regard to the issue of special circumstances under CPLR 3101 (subd [a], par [4]). Settle order.